DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits in response to application #16/898,214 filed on 06/10/2020 in which claims 1-20 have been presented for prosecution in a first action on the merits.
Priority
As required by M.P.E.P. 201.14(e), acknowledgement is made of applicant's claim for priority based on US provisional application #62/860,034, filed on 06/11/2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/10/2020 and 01/13/2021 have been considered and placed of record. Initialed copies are attached herewith.
Specification
Claim Objections
Claim 3 is objected to because of the following informalities:  In claim 3, the limitations of, “wherein the first terminal is directly electrically coupled to the plurality of battery cells” must be shown or the limitations removed from the claim as examiner could not find support anywhere neither in the specification as originally filed nor in the drawings for the aforementioned underlined limitations.  Claim 4 is further rejected under 112(b) as being indefinite and not supported by the specifications and/or drawings as originally filed. In claim 4, the underlined limitations of, “the battery pack of claim 3, further comprising a third terminal and a fourth terminal; wherein the third terminal is a negative terminal paired with the first terminal, and where the fourth terminal is a negative terminal paired with the second terminal” must be shown or the features canceled from the claims as examiner could not find support anywhere neither in the specification as originally filed nor in the drawings for the aforementioned underlined limitations, and therefore render the claim indefinite and unclear.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the underlined limitations of, “wherein the first terminal is directly electrically coupled to the plurality of battery cells” must be shown or the feature(s) canceled from the claim(s).  
Similarly, the underlined limitations of, “The battery pack of claim 3, further comprising a third terminal and a fourth terminal; wherein the third terminal is a negative terminal paired with the first terminal, and where the fourth terminal is a negative terminal paired with the second terminal” as recited in claim 4, must be shown or the features canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the limitations of, “wherein the first terminal is directly electrically coupled to the plurality of battery cells” must be shown or the limitations removed from the claim as examiner could not find support anywhere neither in the specification as originally filed nor in the drawings for the aforementioned underlined limitations, and therefore render the claim indefinite and unclear.
Claim 4 depend directly from claim 3 and thus is rejected for the same reasons.
Claim 4 is further rejected under 112(b) as being indefinite and not supported by the specifications and/or drawings as originally filed. In claim 4, the underlined limitations of, “The battery pack of claim 3, further comprising a third terminal and a fourth terminal; wherein the third terminal is a negative terminal paired with the first terminal, and where the fourth terminal is a negative terminal paired with the second terminal” must be shown or the features canceled from the claim as examiner could not find support anywhere neither in the specification as originally filed nor in the drawings for the aforementioned underlined limitations, and therefore render the claim indefinite and unclear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-2,5,15-16,18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haluska et al., (Haluska) US 2019/0176727 in view of Inagaki et al., (Inagaki) USPAT 10,217,995
Regarding claims 1 and 15: Haluska at least discloses and shows in Figs.1-3,8A-8F, a battery pack(34)(see Figs. 1 and 3), comprising: a plurality of battery cells(58a…58n)(see Fig. 3)(¶[0043]) combined in series and parallel to generate a first voltage level(as output by battery pack 34 output terminal); a plurality of buck regulator circuits(96,98,100) electrically arranged in parallel (the voltage regulator 72 includes the first regulator circuit 96 (Fig. 8C), the second regulator circuit 98 (Fig. 8D) and the third regulator circuit 100 (Fig. 8E). The first regulator circuit 96, the second regulator circuit 98 and the third regulator circuit 100 can be coupled in parallel to one another using the oscillator circuit 94 (Fig. 8B); see ¶[0048])and generating a second voltage level via power provided from the plurality of battery cells combined in series and parallel(Note-the voltage level of the battery pack 34 is different from the voltage level of the output power being delivered to the output 84; see ¶[0063]); and a circuit(controller 62) configured to receive a signal(from battery pack voltage monitor 64, battery pack temperature monitor 60, output voltage monitor 82; see ¶[0055]) from external the battery pack to activate(for example by interrupting the connection of the battery pack 34 to the output 84 by moving a switch in the voltage regulator 72 from an on state to an off state) one(72) or more of the plurality of buck regulator circuits(see ¶[0057],[0060]).
Haluska discloses all the claimed invention except for expressly stating that the plurality of battery cells are combined in series and parallel configuration.
Inagaki discloses factual evidence of a battery pack of the third embodiment which includes one or more of the nonaqueous electrolyte batteries (that is, unit cells) according to the second embodiment. When the battery pack includes two or more unit cells, the unit cells are disposed in such a manner that they are electrically connected in series or in parallel or electrically connected by a combination of series-parallel cell connections.
Haluska and Inagaki are battery pack analogous art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the plurality of battery cells in the battery pack of Haluska to be electrically connected by a combination of series-parallel cell connections, as evidenced by Inagaki to increase the output power since it is well known in the art to connect battery cells in series to increase the output voltage and to connect them in parallel to increase the output current and in series-parallel to increase the output power. Accordingly claims 1 and 15 would have been obvious.
Regarding claim 2, Haluska in view of Inagaki discloses all the claimed invention as set forth and discussed above in claim 1. Haluska further discloses, wherein the circuit(controller 62) is further configured to deactivate(by interrupting the connection of the battery pack 34 to the output 84 by moving a switch in the voltage regulator 72 from an on state to an off state; see ¶[0057]) one or more of the plurality of buck regulator circuits and to not (72 which includes regulators 96,98, and 100).
Regarding claim 5, Haluska in view of Inagaki discloses all the claimed invention as set forth and discussed above in claim 1. Haluska discloses, further comprising an input to receive the signal(note-controller 62 obviously has some sort of input to receive the signals from 60,64, and 82; see ¶[0055]-[0061]).
Regarding claim 16, Haluska in view of Inagaki discloses all the claimed invention as set forth and discussed above in claim 15. Haluska discloses, further comprising activating one or more of the plurality of voltage regulators(72) in response to a signal(from battery pack voltage monitor 64, battery pack temperature monitor 60, output voltage monitor 82); see ¶[0055],[0057],[0060]) generated external to the battery pack(34).
Regarding claim 18, Haluska in view of Inagaki discloses all the claimed invention as set forth and discussed above in claim 16. Haluska discloses, further comprising deactivating(by interrupting the connection of the battery pack 34 to the output 84 by moving a switch in the voltage regulator 72 from an on state to an off state; see ¶[0057])  one or more of the plurality of voltage regulators(72) in response to the signal(from battery pack voltage monitor 64, battery pack temperature monitor 60, output voltage monitor 82) generated external to the battery pack(34).
Regarding claim 20, Haluska in view of Inagaki discloses all the claimed invention as set forth and discussed above in claim 15. Haluska discloses wherein the plurality of voltage regulators(96,98,100) are electrically coupled to a location of highest potential(see Fig. 2) of the plurality of battery cells(58a…58n).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Haluska et al., (Haluska) US 2019/0176727 in view of Inagaki et al., (Inagaki) USPAT 10,217,995 as applied to claim 15 above in further view of Wagoner et al., (Wagoner) US 2020/0006716
Regarding claim 19, Haluska in view of Inagaki discloses all the claimed invention as set forth and discussed above in claim 15. However, the combination of Haluska and Wagoner fails to expressly teach, “wherein supplying electrical power at the first voltage and supplying electrical power at the second voltage occur simultaneously”.
Wagoner discloses factual evidence of, wherein supplying electrical power at the first voltage(V1) and supplying electrical power at the second voltage(V2) occur simultaneously(see ¶[0036]-[0037]).
Haluska, Inagaki and Wagoner are battery pack analogous art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had the supplying electrical power at the first voltage and supplying electrical power at the second voltage to occur simultaneously, as taught by Wagoner, so as to provide power outputs that carry multiple available voltages and enable users to connect to any of the available voltages without operating any switches, as per the teachings of Wagoner (¶[0012]).
Accordingly claim 19 would have been obvious.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Haluska et al., (Haluska) US 2019/0176727 in view of Inagaki et al., (Inagaki) USPAT 10,217,995 and in further view of Yoon US 2021/0167610.
Regarding claim 6, Haluska in view of Inagaki discloses all the claimed invention as set forth and discussed above in claim 5 but stay silent regarding the type of input communication.
While Haluska discloses (see ¶[0055]) that the controller 62 can send and receive control signals (as indicated in the dashed lines in Fig. 2), Haluska does not expressly teach, wherein the input is a controller area network.
Yoon discloses factual evidence of, wherein the input i.e. the wired communication may be, for example, controller area network (CAN) communication (see ¶[0044]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had the input in the battery pack system of Haluska as modified by Inagaki to be a controller area network as taught by Yoon since it was known in the art that such means of wired communication is well known in the art of electric and hybrid vehicles and are preferred method of establishing communication protocols between controllers.
Regarding claim 7, Haluska in view of Inagaki discloses all the claimed invention as set forth and discussed above in claim 5 but stays silent regarding the type of input. However, examiner takes official notice that the battery pack system is all integrated into the vehicle, it is known in the art that the control and communication module are all integrated on board the vehicle and having a digital input makes the system free from wiring harness and compact in design.
Allowable Subject Matter
Claims 8-14 are allowed over the prior art of record.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, a battery pack, comprising: a plurality of battery cells combined in series and parallel to generate a first voltage level; a plurality of buck regulator circuits electrically arranged in parallel and generating a second voltage level via power provided 
Claims 9-14 depend either directly from claim 8 and thus are also allowed for the same reasons.
Claims 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 17, the prior art of record fails to teach or reasonably suggest, “wherein the signal generated external to the battery pack provides an indication that a starter motor is engaged or is about to engage an internal combustion engine”.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        December 3, 2021